PER CURIAM
— This appeal is from a judgment entered on the 12th day of February, 1898. The cause was on the 28th day of May, 1900, set for argument today, and the parties were duly notified by the clerk of the setting. The appellants have neither filed a brief nor made any argument. All they have done in this court is to lodge the transcript with the clerk. It is incumbent upon the appellants to point out in the manner provided by the rules of practice, the errors upon which they rely for a reversal; the failure so to do will operate as an abandonment of the appeal, and require the aifirmance of the judgment. (Adams v. Bankers Life Association, 13 Mont. 222, 33 Pac. 192; State v. Dakin, 15 Mont. 556, 39 Pac. 848; Brewster v. Johnson, 51 Cal. 222; Edmondson v. Alameda Co., 24 Cal. 350.)
The judgment is affirmed. Affirmed.